Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Takashi (JP 2007 008329; cited by Applicant). Takashi discloses the claimed outboard motor 1 including an engine 14 with a crankshaft 14a extending in a first direction of the outboard motor, a drive shaft 19 connected to the crankshaft and arranged coaxially with the crankshaft, a water intake passage (inherently) connected to the engine and a water pump 43 connected to the water intake passage and including a pump shaft 5 arranged eccentrically with respect to the drive shaft and in parallel with the drive shaft, the pump shaft being configured to rotate according to the rotation of the drive shaft. With respect to claims 2-4, note Takashi, Figures 1-3.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2007 008329; cited by Applicant) in view of Achiwa et al (US 2016/0185432; cited by Applicant). Takashi does not disclose the shift shaft through the water pump. Achiwa et al teach a shift shaft 55 through a water pump (figure 6). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Takashi with the shift shaft through the water pump as taught by Achiwa et al for space saving. The combination combines known features to achieve predictable results. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2007 008329; cited by Applicant) in view of Oguma et al (US 2015/0367925). Takashi does not disclose the water intake being forward of the the shift shaft through the water pump. Achiwa et al teach a shift shaft 55 through a water pump (figure 6). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Takashi with the shift shaft through the water pump as taught by Achiwa et al for space saving. The combination combines known features to achieve predictable results. 
Claim(s) 14-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Achiwa et al (US 2016/0185432; cited by Applicant). Achiwa et al disclose the claimed outboard motor 1 including an engine 13 with a crankshaft (inherently) extending in a first direction of the outboard motor, a drive shaft 171 connected to the crankshaft and extending in a first direction, a propeller shaft 23 extending in a second direction, a shift mechanism 4, 5, 55 including a shift member 45 movable between a forward position and a reverse position, the shift mechanism being configured to switch a direction of rotation transmitted from the drive shaft to the propeller shaft between a forward direction and a reverse direction according to a position of the shift member, a shift shaft 55 configured to move the shift member between forward and reverse positions, water intake passage 711, 261 connected to  by the invention and the prior art. With respect to claims 15-17 and 19, note Achiwa et al, Figures 1-8.
Claims 6-7, 18 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-13 allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ide et al (US 2004/0216555) shows an eccentric shaft (paragraph 0082).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617